Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 1 of 18 PageID #: 116




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
 ____________________________________
                                      )
 JOHN DEATON et al.                   )
                                     )
                                     )
 Petitioners,                        )
                                     )
 v.                                  )  Civil Action No. 1:21-cv-00001-WES
                                     )
 U.S. SECURITIES AND EXCHANGE )
 COMMISSION et al.                   )
                                     )
 Respondents.                        )
                                     )
 ____________________________________)


  RESPONDENTS’ MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
         JURISDICTION AND FAILURE TO STATE A CLAIM
             UPON WHICH RELIEF CAN BE GRANTED

       Respondents, the U.S. Securities and Exchange Commission (“Commission”)

 and Commissioner Elad Roisman (former Acting Chairman of the Commission), 1

 move to dismiss the petition for writ of mandamus filed by Petitioners John Deaton

 et al. Petitioners challenge a Commission complaint filed in the U.S. District Court

 for the Southern District of New York charging Ripple Labs, Inc. (“Ripple”) and two

 of its executives with making unregistered offers and sales of securities called

 “XRP” in violation of the federal securities laws. See SEC v. Ripple Labs, Inc. et al.,

 No. 1:20-cv-10832 (S.D.N.Y., filed Dec. 22, 2020). Petitioners describe themselves




 1
  From December 23, 2020, to January 20, 2021, Commissioner Roisman served as
 Acting Chairman of the Commission. On January 21, 2020, Commissioner Allison
 Herren Lee became the Acting Chair of the Commission.
                                            1
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 2 of 18 PageID #: 117




 as XRP investors and ask this Court to order the Respondents to amend the

 complaint against Ripple to exclude “the XRP owned by Petitioners.” ECF No. 1 at

 p. 26. Petitioners also request certification of a class action, a “constructive trust”

 and, despite the mandamus statute’s exclusion of monetary judgments, seek

 damages and other fees and costs. Id. at pp. 26-27.

           Dismissal is appropriate under Rule 12(b)(1) because the Court lacks subject

 matter jurisdiction due to sovereign immunity. In addition, Petitioners lack

 constitutional standing to challenge the Commission’s complaint against Ripple.

 Dismissal is also appropriate under Rule 12(b)(6) because Petitioners failed to state

 a claim upon which relief can be granted, as they are unable to show that any

 officer or employee of the Commission owes them a nondiscretionary duty to provide

 the requested remedies. The Commission does not request an oral argument or

 evidentiary hearing.

                                      BACKGROUND

      I.     The Commission’s discretionary authority to bring actions to
             enjoin potential violations of the federal securities laws

           The Commission’s mission is to “protect investors; maintain fair, orderly, and

 efficient markets; and facilitate capital formation.” 2 Congress granted the

 Commission broad discretion to conduct investigations of potential violations of the

 federal securities laws and to bring actions in any district court to enjoin such

 violations. See, e.g., Section 20(b) of the Securities Act of 1933 (“Securities Act”), 15




 2   See https://www.sec.gov/about.shtml.
                                              2
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 3 of 18 PageID #: 118




 U.S.C. § 77t(b); Sections 21(a) and (b) of the Securities Exchange Act of 1934

 (“Exchange Act”), 15 U.S.C. §§ 78u(a) and (b). The Securities Act states,

 “[w]henever it shall appear to the Commission that any person is engaged or about

 to engage in any acts or practices which constitute or will constitute a violation of

 the [federal securities laws], the Commission may, in its discretion, bring an action

 in any district court of the United States…to enjoin such acts or practices.” 15

 U.S.C. § 77t(b).

    II.     The Commission’s New York Regional Office’s Complaint Against
            Ripple in the District Court for the Southern District of New York

          On December 22, 2020, the Commission filed a complaint against Ripple,

 Ripple’s current Chief Executive Officer (CEO), and Ripple’s former CEO and co-

 founder (collectively, “Defendants”), and, on February 18, 2021, filed an amended

 complaint against Defendants. See SEC v. Ripple Labs, Inc. et al., No. 1:20-cv-

 10832 (S.D.N.Y., filed Dec. 22, 2020); Amended Complaint, SEC v. Ripple Labs, Inc.,

 et al., No. 1:20-cv-10832 (S.D.N.Y., filed Feb. 18, 2021) (“Am. Compl.”). The

 amended complaint alleges that, from 2013 to the present, Defendants sold over

 14.6 billion units of the digital asset security XRP in return for cash or other

 consideration worth over $1.38 billion. Am. Compl. at ¶ 1. The amended complaint

 further alleges that Ripple undertook this offering without registering the offers

 and sales of XRP with the Commission as required by the federal securities laws.

 Id. Ripple never filed a registration statement, which would have provided

 investors with the material information required of issuers soliciting public

 investment. Id. at ¶ 2. In its amended complaint, the Commission is requesting

                                            3
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 4 of 18 PageID #: 119




 that the Court permanently enjoin Defendants from violating the applicable

 securities laws, order them to disgorge their ill-gotten gains, prohibit them from

 participating in any offering of digital asset securities, and impose civil money

 penalties. Id. at ¶ 12. On February 22, 2021, the district court entered an initial

 case management order setting forth certain deadlines for discovery, and discovery

 is currently ongoing.

     III.     The Instant Mandamus Petition

            On January 1, 2021, Petitioners, who identify themselves as investors in

 XRP, filed the instant “Petition for Writ of Mandamous [sic]” against the

 Commission and Commissioner Roisman in his capacity as Acting Chairman.

 Petition, ECF No. 1. The Petition alleges that the Commission’s former Chairman,

 Jay Clayton, 3 had a “fiduciary duty to enforce the SEC mission statement” and

 “knowingly and intentionally caused multi-billion-dollar losses to…investors who

 have purchased, exchanged, received, and/or acquired…XRP.” Id. at ¶ 2.

            The Petition asserts that former Chairman Clayton directed the complaint

 against Ripple “with improper motive and specific intent to cause irreparable

 harm.” ECF No. 1, ¶ 3. Petitioners ask this Court to order the Commission to

 “amend its complaint against Ripple to exclude the claim that the XRP owned by

 Petitioners constitute securities.” Id. at p. 26. The Petition further seeks




 3On December 23, 2020, Chairman Clayton concluded his tenure with the
 Commission. He is not a party to this suit.

                                              4
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 5 of 18 PageID #: 120




 certification of a class action, 4 a “constructive trust for any awards against

 Respondent on behalf of the trust” or any funds resulting from the Commission’s

 case against Ripple, actual damages, attorney’s fees and costs, interest, and “any

 other relief the court might deem just, appropriate, or proper.” Id. at pp. 26-27.

          Petitioners cite to 28 U.S.C. § 1361 as the sole basis for jurisdiction. ECF No.

 1, ¶ 91. Section 1361, the mandamus statute, gives the United States district

 courts original jurisdiction over “any action in the nature of mandamus to compel

 an officer or employee of the United States or any agency thereof to perform a duty

 owed to the plaintiff.” 28 U.S.C. § 1361.

                                  LEGAL STANDARDS

     I.      Motion to dismiss under Federal Rule of Civil Procedure 12(b)(1)

          On a Rule 12(b)(1) motion to dismiss, the party bringing the case bears the

 burden of establishing by a preponderance of the evidence that the court has

 jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). For the

 purposes of a Rule 12(b)(1) motion, Respondents can argue that the alleged facts,

 taken as true, are insufficient to establish jurisdiction. Valentin v. Hospital Bella




 4 At this stage of the case, it is not necessary to consider any issues related to class
 certification. Only the claims of the class representatives are relevant to a motion
 to dismiss. See, e.g., Pruell v. Caritas Christi, 645 F.3d 81, 84 (1st Cir. 2011)
 (“where the ‘district court never had jurisdiction over the claim of the class
 representative . . . it had no jurisdiction over the class action….’”) (internal
 quotations omitted); Parrish v. Arvest Bank, No. 17-6042, 2017 WL 5564449, at *2
 (10th Cir. Nov. 20, 2017) (“A putative class action complaint should be dismissed if
 the named plaintiff’s individual claims fail to state a claim for relief”) (internal
 citations omitted).
                                              5
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 6 of 18 PageID #: 121




 Vista, 254 F.3d 358, 363 (1st Cir. 2001). 5 A Rule 12(b)(1) motion based on

 sovereign immunity presents “pure (or nearly pure) questions of law.” Id.

 Similarly, the existence of standing presents “a legal question.” Katz v. Pershing,

 LLC, 672 F.3d 64, 70 (1st Cir. 2012).

     II.      Motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

           A Rule 12(b)(6) motion to dismiss assesses the sufficiency of a complaint,

 testing whether the person bringing the case has pled sufficient facts to state a

 claim that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007). While courts accept as true all “well-pleaded facts,” id., they do not accept

 threadbare recitals of the elements of a cause of action or conclusory allegations.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Golden v. Management and Training

 Corp., 266 F.Supp.3d 277, 281 (D.D.C. 2017) (citing Twombly, 550 U.S. at 555)

 (court need not accept a plaintiff’s legal conclusions as true, nor must a court

 presume the veracity of the legal conclusions that are couched as factual

 allegations).

           The plausibility standard requires that the person bringing the case show

 more than “a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

 U.S. at 678. “Where a complaint pleads facts that are ‘merely consistent with’ a

 defendant’s liability, it ‘stops short of the line between possibility and plausibility of

 entitlement to relief.’” Id. (citations omitted). Alleged claims have facial



 5A Rule 12(b)(1) motion may also challenge the accuracy of the Petitioners’ factual
 allegations. See Valentin, 254 F.3d at 363. For purposes of the instant 12(b)(1)
 motion, however, it is not necessary to consider the accuracy of the allegations.
                                              6
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 7 of 18 PageID #: 122




 plausibility only “when the plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id.

                                      ARGUMENT

    I.      The mandamus petition should be dismissed for lack of subject
            matter jurisdiction because it is barred by the doctrine of
            sovereign immunity

         The United States, “as sovereign, is immune from suit save as it consents to

 be sued . . . and the terms of its consent to be sued in any court define that court’s

 jurisdiction to entertain the suit.” United States v. Sherwood, 312 U.S. 584, 586

 (1941) (citations omitted). That is, consent to suit is a prerequisite to subject matter

 jurisdiction over a claim against the United States, its agencies, and officials. See

 United States v. Orleans, 425 U.S. 807, 814 (1976); see also SEC v. Indep. Drilling

 Corp., 595 F.2d 1006, 1008 (5th Cir. 1979) (doctrine of sovereign immunity applies

 to the Commission). “Without a waiver of sovereign immunity, a court is without

 subject matter jurisdiction over claims against federal agencies or officials in their

 official capacities.” Treasurer of NJ v. U.S. Dep’t of the Treasury, 684 F.3d 382, 395

 (3d Cir. 2012). Such a waiver “must be express and unambiguous to confer subject

 matter jurisdiction on a court.” Id. at 396.

                 A.   The mandamus statute does not waive sovereign
                      immunity

         The First Circuit has held that the mandamus statute does not constitute a

 waiver of sovereign immunity by the United States. See Coggeshall Dev. Corp. v.




                                            7
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 8 of 18 PageID #: 123




 Diamond, 884 F.2d 1, 3 (1st Cir. 1989). 6 Thus, if the case is deemed to be one

 against the government, Petitioners’ mandamus claim is barred by sovereign

 immunity. Muirhead v. Meacham, 427 F.3d 14, 18 (1st Cir. 2005). Where a

 petitioner brings a case against an individual, “an inquiring court must analyze the

 claim to ascertain whether, despite the nomenclature, the suit is, in reality, a suit

 against the United States.” Id. In this inquiry, “both the conduct challenged and

 the relief sought may have a bearing on its outcome.” Id. Here, both the relief

 sought and the conduct alleged show the case is one against the government, not

 against an individual.

       With respect to relief, “a suit, although nominally aimed at an official, will be

 considered one against the sovereign if the judgment sought would expend itself on

 the public treasury or domain, or interfere with the public administration, or if the

 effect of the judgment would be to restrain the Government from acting, or to

 compel it to act.” Muirhead, 427 F.3d at 18. Suits to restrain the enforcement of

 the laws of the United States would interfere with public administration and

 therefore seek barred relief against the sovereign. See Kennedy v. Rabinowitz, 318

 F.2d 181, 183 (D.C. Cir. 1963) (“Obviously, restraining the Attorney General from

 enforcing the criminal laws of the United States would interfere with the public

 administration”) (internal quotations omitted). The requested equitable relief—an




 6 See Villegas v. United States, 926 F. Supp. 2d 1185, 1201 (E.D. Wa. 2013)
 (explaining that “the various circuits of the Court of Appeals differ over whether the
 [Mandamus] Act…waives sovereign immunity,” but that the First, Eighth, and
 Ninth circuits have held that the statute does not waive sovereign immunity).
                                            8
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 9 of 18 PageID #: 124




 amendment to the Commission’s complaint against Ripple and a constructive trust

 for any funds the Commission receives in that case—would have to be obtained from

 the Commission itself. The remaining relief consists of a vague reference to “funds

 awarded against Respondent,” actual damages, attorney’s fees, and costs, ECF No.

 1, at 26-27, but monetary relief is not available under the mandamus statute. The

 mandamus statute provides for only one form of relief—an order compelling an

 officer or employee of the United States to perform a nondiscretionary duty. 28

 U.S.C. § 1361; see also Fay v. United States, 389 Fed. App’x 802, 2010 WL 2977454

 (10th Cir. 2010) (dismissing a prisoner’s mandamus claim and holding that

 sovereign immunity barred a request for monetary relief). Thus, the nature of the

 relief sought indicates that the case is against the government.

       Consideration of the conduct at issue leads to the same result. Courts

 considering whether a case is against an individual officer or the government itself

 have looked to the Supreme Court’s decision in Larson v. Domestic & Foreign

 Commerce Corp., 337 U.S. 682, 689 (1949), and considered whether the party

 bringing the action alleges that an individual has acted outside of the scope of his

 statutory authority. Muirhead, 427 F.3d at 18; Coggeshall, 884 F.2d at 3.

 Petitioners have made no such allegations regarding Commissioner Roisman, the

 only individual named as a Respondent. The only allegations in the Petition

 regarding Commissioner Roisman refer favorably to his positions and statements.

 See ECF No. 1, ¶¶ 65 & 88. Thus, the Petition is against the Commission, and




                                           9
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 10 of 18 PageID #: 125




  sovereign immunity bars this action unless another waiver of sovereign immunity

  applies, which it does not.

                B.      The Administrative Procedure Act does not waive
                        sovereign immunity in this case

         Petitioners are not bringing a claim under the Administrative Procedure Act

  (APA) and have not alleged that it provides a waiver of sovereign immunity here.

  Nonetheless, because the APA “waives the Government’s immunity from actions

  seeking relief ‘other than money damages’” in certain circumstances, 5 U.S.C. § 702;

  Dep’t of Army v. Blue Fox, Inc., 525 U.S. 255, 260-61 (1999), we explain why it

  would not waive sovereign immunity in this matter. “[T]o proceed under the APA’s

  waiver of sovereign immunity a person must (i) possess statutory standing; (ii) seek

  relief other than money damages; and (iii) not be excluded by the waiver’s two

  provisos [in 5 U.S.C. § 701(a)].” Gentile v. SEC, 974 F.3d 311, 316 (3d Cir. 2020).

         Initially, Petitioners do not possess statutory standing. To possess statutory

  standing, a person must suffer a legal wrong because of an agency action or be

  adversely affected or aggrieved by an agency action within the meaning of a

  relevant statute. 5 U.S.C. § 702 (“A person suffering legal wrong because of agency

  action, or adversely affected or aggrieved by agency action within the meaning of a

  relevant statute, is entitled to judicial review thereof.”); Ass’n of Data Processing

  Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970). Petitioners do not have

  statutory standing because they are not challenging an agency action as that term

  is used in the APA. An agency action is “the whole or a part of an agency rule,

  order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.”

                                              10
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 11 of 18 PageID #: 126




  5 U.S.C. § 551(13). Thus, an “agency action” is part of a process where an agency is

  imposing some requirement or providing some authorization or relief. Filing a

  complaint in court is not agency action because it is part of a process where a court,

  not an agency, will take action. See City of Oakland v. Holder, 901 F.Supp.2d 1188,

  1195 (N.D. Cal. 2013), aff’d 798 F.3d 1159 (9th Cir. 2015) (“the filing of a civil action

  does not fit within the APA’s definition of agency actions: it is not a rule, order,

  license, sanction, form of relief, or failure to act”). In addition, even if filing a

  complaint were deemed agency action, Petitioners have not been adversely affected

  or aggrieved because, as discussed in more detail below, it is the actions of third

  parties, not the filing of the Commission’s complaint against Ripple that has

  affected them. Therefore, they do not possess statutory standing for purposes of the

  APA.

         Petitioners are also unable to proceed under the APA’s waiver of sovereign

  immunity to the extent they seek monetary damages. See Sibley v. Ball, 924 F.2d

  25, 28 (1st Cir. 1991) (stating that the APA’s waiver of sovereign immunity “is at

  pains to exclude suits seeking money judgments”).

         Finally, Petitioners cannot meet the third prong. Section 701(a) of the APA

  contains two provisos that limit the waiver of sovereign immunity in Section 702.

  See Cowels v. FBI, 936 F.3d 62, 66 (1st Cir. 2019) (recognizing Section 701(a) limits

  Section 702’s waiver of sovereign immunity). Both provisos preclude a waiver of

  sovereign immunity here.




                                               11
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 12 of 18 PageID #: 127




        The first proviso is that the APA does not apply if “statutes preclude judicial

  review.” 5 U.S.C. § 701(a)(1). Section 702 similarly provides that it does not

  “affect[] other limitations on judicial review.” 5 U.S.C. § 702. Thus, Section 702

  “was designed to waive sovereign immunity only in situations when specific

  provisions establishing judicial review do not exist and leave untouched areas in

  which such review was . . . the subject of explicit legislation.” Sprecher v. Graber,

  716 F.2d 968, 974-75 (2d Cir. 1983). Here, an avenue for judicial review of the

  Commission’s complaint against Ripple clearly exists. The Southern District of

  New York will decide whether the complaint warrants any relief. Thus, the

  Commission’s enforcement proceeding in the Southern District of New York,

  brought under the Securities Act, supplies the exclusive method for testing the

  validity of the Commission’s complaint against Ripple. 15 U.S.C. § 77t(b) (providing

  for court actions to enforce the federal securities laws); see also Sprecher, 716 F.2d

  at 975 (holding that the Exchange Act provided the “exclusive method by which the

  validity of SEC investigations and subpoenas may be tested in the federal courts.”).

        The second proviso is that the APA does not apply to “agency action

  committed to agency discretion by law.” 5 U.S.C. § 701(a)(2); Cowels, 936 F.3d at 66

  (stating that although the APA waives sovereign immunity, agency action is not

  subject to judicial review “to the extent that” such action “is committed to agency

  discretion by law’” (quoting Lincoln v. Vigil, 508 U.S. 182, 190-91 (1993)). Agency

  actions falling under this exception often involve “a complicated balancing of a

  number of factors which are peculiarly within [the agency’s] expertise.” Heckler v.



                                            12
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 13 of 18 PageID #: 128




  Chaney, 470 U.S. 821, 831 (1985). The filing of a civil action is an “exercise of

  discretion” that is not subject to judicial review under the APA. See City of Oakland

  v. Lynch, 798 F.3d 1159, 1165 (9th Cir. 2015) (holding that the government’s civil

  forfeiture action “relied on the exercise of the equivalent of prosecutorial discretion

  and is thus immune from judicial review under the APA.”). Indeed, the filing of civil

  enforcement actions is committed to the Commission’s discretion by law. See 15

  U.S.C. § 77t(b) (“[w]henever it shall appear to the Commission that any person is

  engaged or about to engage in any acts or practices which constitute or will

  constitute a violation of the [federal securities laws], the Commission may, in its

  discretion, bring an action in any district court of the United States…to enjoin such

  acts or practices”) (emphasis added); Gentile, 974 F.3d at 319 (holding that an APA

  claim challenging a Commission investigation was barred by sovereign immunity

  because the Commission’s decision to investigate fell within the proviso for agency

  action committed to the agency’s discretion by law). Therefore, the APA does not

  provide a basis for waiving sovereign immunity.

     II.      The mandamus petition should be dismissed for lack of subject
              matter jurisdiction because Petitioners lack Article III standing

           Article III of the Constitution “limits the judicial power of the federal courts

  to actual cases and controversies.” Katz, 672 F.3d at 71, citing U.S. Const. art. III, §

  2, cl. 1. The limitation requires Petitioners to prove “injury, causation, and

  redressability.” Katz at 71, citing Lujan, 504 U.S. at 560-61. When a “plaintiff is

  not himself the object of the government action or inaction he challenges, standing

  is not precluded, but it is ordinarily ‘substantially more difficult’ to establish.”

                                               13
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 14 of 18 PageID #: 129




  Lujan at 562 (internal citations omitted). “The relevant inquiry is whether…the

  plaintiff has shown an injury to himself that is likely to be redressed by a favorable

  decision.” Simon v. Eastern Kentucky Welfare Rights Org., 426 U.S. 26, 38 (1976).

  “Absent such a showing, exercise of its power by a federal court would be gratuitous

  and thus inconsistent with the Art. III limitation.” Id. The federal court can only

  “redress injury that fairly can be traced to the challenged action of the defendant,

  and not injury that results from the independent action of some third party not

  before the court.” Id. at 41-42.

        Here, Petitioners assert that after the Commission filed its complaint against

  Ripple, third-party digital asset trading platforms delisted XRP, resulting in XRP

  losing value. ECF No. 1 at ¶¶ 54-55, 61-62, 66. Petitioners do not allege that the

  Commission ordered, or even asked, these platforms to delist XRP; instead,

  Petitioners allege that the platforms determined to delist XRP. Therefore, any

  alleged injury “results from the independent action of some third party not before

  the court.” Simon, 426 U.S. at 42.

        Additionally, Petitioners cannot show that digital asset trading platforms will

  reverse course, or that the value of XRP will increase, should the Commission

  amend its complaint to exclude “the XRP owned by Petitioners,” while continuing to

  pursue the case against Ripple. See Simon, 426 U.S. at 42 (when low-income

  individuals alleged that an IRS tax ruling incentivized hospitals to deny services to

  indigents, the Court found that “it does not follow…that the denial of access to

  hospital services in fact results from [the IRS tax ruling], or that a court-ordered



                                            14
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 15 of 18 PageID #: 130




  return …to their previous [tax] policy would result in these respondents’ receiving

  the hospital services they desire”). Because their alleged injury is unlikely to be

  redressed by the relief sought, Petitioners lack standing and the case should be

  dismissed for lack of subject matter jurisdiction.

     III.   Even if the Court had jurisdiction, the mandamus petition should
            be dismissed for failure to state a claim upon which relief can be
            granted

               A.     Legal standard for mandamus

        To qualify for mandamus relief, Petitioners must show that they have a

  “clear right to the relief sought, [have] no other adequate remedy, and that there is

  a clearly defined and peremptory duty on the part of the defendants…to do the act

  in question.” Georges v. Quinn, 853 F.2d 994, 995 (1st Cir. 1998). A district court’s

  power to compel official action by mandamus is limited to the enforcement of plainly

  defined, purely ministerial, nondiscretionary duties. See Decatur v. Paulding, 39

  U.S. 496, 514-17 (1840); Wilbur v. United States, 281 U.S. 206, 218 (1930). A duty

  qualifies as “ministerial” only when it “is so plainly prescribed as to be free from

  doubt and equivalent to a positive command.” Wilbur, 281 U.S. at 218. The party

  seeking mandamus relief has the burden of showing that its right to the writ is

  “clear and indisputable.” Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002). If

  the action petitioner seeks to compel is discretionary, there is no clear right to relief

  and mandamus is not an appropriate remedy. See, e.g., Heckler v. Ringer, 466 U.S.

  602, 616 (1984).




                                             15
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 16 of 18 PageID #: 131




                 B.    Petitioners fail to state a claim under the mandamus
                       statute because they cannot demonstrate that the
                       Commission owes them any clearly-defined,
                       nondiscretionary duty

           Petitioners have failed to state a claim for mandamus relief because they

  cannot show that the Commission owes them any duty to amend its complaint

  against Ripple or to otherwise provide the equitable relief they seek. 7 Petitioners

  have not specified any statute that purportedly conflicts with the Commission’s

  actions in the Ripple matter. While Petitioners vaguely claim that former

  Chairman Clayton, who is not a party to this suit, had a “fiduciary duty” to “enforce

  the SEC mission statement,” ECF No. 1, ¶ 2, they fail to provide any authority

  demonstrating that a mission statement, or any other nonstatutory language,

  imposes a nondiscretionary duty on a Commission officer or employee for purposes

  of the mandamus statute.

           Moreover, the action prompting Petitioners’ filing—the complaint alleging

  that Ripple’s unregistered offers and sales of XRP violate the Securities Act’s

  registration requirements—fits squarely within the discretionary statutory

  authority granted to the Commission. As previously explained, Section 20(b) of the

  Securities Act states, “[w]henever it shall appear to the Commission that any person

  is engaged or about to engage in any acts or practices which constitute or will

  constitute a violation of the [federal securities laws], the Commission may, in its

  discretion, bring an action in any district court of the United States…to enjoin such




  7   As discussed above, the mandamus statute provides only for equitable relief.
                                             16
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 17 of 18 PageID #: 132




  acts or practices.” 15 U.S.C. § 77t(b) (emphasis added). Based on the plain

  language of the Securities Act, Petitioners are unable to demonstrate that the

  Commission, in making the charging decisions in the complaint against Ripple,

  violated a nondiscretionary statutory duty. Instead, the filing of a district court

  action to enjoin potential securities law violations is plainly discretionary, and is

  available when it “appears to the Commission” that securities violations are

  occurring or will occur under the relevant statute. 8

        Petitioners allege that the Commission misapplied the factors from SEC v.

  W.J. Howey Co., 328 U.S. 293 (1946), when it charged Ripple with making

  unregistered offers and sales of a digital asset security (XRP) from 2013 to the

  present. ECF No. 1, ¶ 144. However, federal courts recognize that an officer’s

  authority to enforce the laws “obviously carries with it the authority to construe the

  individual statutes and apply them to the factors before him.” See Kennedy, 318

  F.2d at 183 n. 9. For these reasons, Petitioners have failed to state a claim upon

  which relief can be granted.




  8
   See also Barron v. Reich, 13 F.3d 1370 (9th Cir. 1994) (the Department of Labor’s
  authority to bring actions enforcing the minimum wage provisions is discretionary);
  City of Milwaukee v. Saxbe, 546 F.2d 693, 701 (7th Cir. 1976) (“there is no clear,
  plainly defined…duty requiring the Attorney General to investigate…hiring or
  promotion practices …or to make the same discretionary determination regarding
  the filing of civil actions”); United States v. Cox, 342 F.2d 167, 171 (5th Cir. 1965)
  (“The attorney for the United States is ... an executive official of the Government,
  and ... he exercises a discretion as to whether or not there shall be a prosecution in
  a particular case.”).
                                             17
Case 1:21-cv-00001-WES-PAS Document 11 Filed 03/05/21 Page 18 of 18 PageID #: 133




                                    CONCLUSION

        The Petition should be dismissed under Rule 12(b)(1) because the Court lacks

  subject matter jurisdiction over this action. Furthermore, the Petition should be

  dismissed under Rule 12(b)(6) because Petitioners failed to state a claim upon which

  relief can be granted.



  Date: March 5, 2021                    Respectfully submitted,



                                         /s/ Christina Cotter
                                         Christina Cotter, IL Bar No. 6301562
                                         Senior Trial Counsel
                                         Office of the General Counsel
                                         U.S. Securities and Exchange Commission
                                         100 F Street NW
                                         Washington, D.C. 20549
                                         (202) 551-7676
                                         cotterc@sec.gov

                                         Counsel for Respondents




                                           18
